DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Unified Framework and Platform for Designing of Cloud-Based Machine Health Monitoring and Manufacturing Systems”, Yang et al. (referred hereafter Yang et al.).
Referring to claim 1, Yang et al. disclose a system (Figure 1) comprising:
a current sensor (Table 1) arranged to sense current drawn by an electric motor of a powered device (e.g., sawing machines – Table 1; Figure 5) through an alternating-current (AC) power line from a power supply (e.g., “Accu. Power Time: 54 hours” - Figure 7) and provide current data related to the powered device (page 010914-3, 1st col., lines 1-4; Table 1), wherein the electric motor is configured to drive an operating member to perform an operation (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 2nd para.; Table 2; Figure 3);
a monitoring device (Figure 1) arranged to receive the current data from the electrical sensor (Figures 1-5), the monitoring device including a controller (Figures 1-5) configured to process the current data and calculate performance data (pages 040914-3 – 040914-5, 2.2 Adaptive Analytical Engine for Machine PHM section; Figures 3-4) associated with the powered device as a function of the current data (e.g., “Saw speed, feed rate, current, cut number count” – Table 1), the performance data being related to load applied to the electric motor of the powered device (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 2nd para.; Table 2; Figure 3), wherein the performance data includes at least one of a number of operations (e.g., “cut number count” – Table 1), operation time (e.g., “Accu. Cutting Time: 1073 hours” – Figure 7), and average operation time (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 3rd para.);
a data communication device communicating with the monitoring device and arranged to receive the performance data associated with the powered device (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 4th para.); and
a computing device including a graphical user interface (Figure 7), the computer device receiving a user's selection of the powered device from a list of powered devices (Figure 3; Table 2) and presenting the performance data to the user via the graphical user interface in response to the user's selection (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 4th para.; Figure 7). 
As to claim 2, Yang et al. disclose a system (Figure 1), wherein the current sensor is provided as a clamping device clamped on a power cord extending from the power source to the powered device (Tables 1-2; Figure 7).
Referring to claim 3, Yang et al. disclose a system (Figure 1), wherein the performance parameter further includes efficiency of the powered device based on the current data (page 040914-3, 1st col., last para. to 2nd col., 1st para.; Figure 3; pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 4th para.; Figure 7). 
As to claim 4, Yang et al. disclose a system (Figure 1), wherein the powered device is an industrial band saw (e.g., band sawing machine - pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 2nd para.; Figure 7). 
Referring to claim 5, Yang et al. disclose a system (Figure 1), wherein the monitoring device is configured to determine at least one of a number of cuts (e.g., “cut number count” – Table 1) e.g., “Accu. Cutting Time: 1073 hours” – Figure 7) (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 4th para). 
As to claim 6, Yang et al. disclose a system (Figure 1), wherein the computer device receives the user's selection of a period of time and presents at least one of the number of operations (e.g., “cut number count” – Table 1), operation time (e.g., “Accu. Cutting Time: 1073 hours” – Figure 7), average operation time (e.g., “Accu. Cutting Time: 1073 hours” – Figure 7), and efficiency of the powered device to the user within the period of time via the graphical user interface (page 040914-3, 1st col., last para. to 2nd col., 1st para.; Figure 3; pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 4th para.; Figure 7). 
Referring to claim 7, Yang et al. disclose a system (Figure 1), wherein the monitoring device is configured to detect when the motor is turned ON when current draw increases from zero to a baseline value, and detect an operation cycle by the electric motor when the current draw cycles from the baseline value to an upper value and back to the baseline value (page 040914-3, 1st col., last para. to 2nd col., 1st para.; pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 4th para.; Figure 7). 
As to claim 8, Yang et al. disclose a system (Figure 1), wherein the monitoring device is configured to calculate at least one of the number of operations (e.g., “cut number count” – Table 1), total operation time, average operation time (e.g., “Accu. Cutting Time: 1073 hours” – Figure 7), and efficiency of the powered device (page 040914-3, 1st col., last para. to 2nd col., 1st para.; Figure 3) based on the number of operation cycles within a given time period (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 4th para.; Figure 7). 
Referring to claim 9, Yang et al. disclose a system (Figure 1), wherein the monitoring device is configured to compare a current waveform associated with the operation cycle to a plurality of predetermined operation cycle current waveforms to determine a type of workpiece (e.g., each cut) being operated on by the powered device (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 4th para.; Figure 7). 
Figure 1), wherein the monitoring device is configured to compare a current waveform associated with the operation cycle to a predetermined operation cycle current waveform to determine abnormalities associated with the operation cycle (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 4th para.; Figure 7). 
Referring to claim 11, Yang et al. disclose a system (Figure 1), wherein the powered device is an industrial band saw having a cutting blade and the monitoring device is configured to determine that the cutting blade does not operate at a normal cutting speed based on variations between at least one of duration, magnitude, the rate of rise time, and the rate of fall time of the current waveform associated with the operation cycle in comparison to the predetermined operation cycle current waveform (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 4th para.; Figure 7). 
As to claim 12, Yang et al. disclose a system (Figure 1) comprising:
a plurality of current sensors (e.g., sensor networks – Abstract; Table 1) associated with a plurality of powered devices (e.g., sawing machines – Table 1; Figure 5), each current sensor being arranged to sense current drawn by an electric motor of an associated powered device through an alternating-current (AC) power line from a power supply (e.g., “Accu. Power Time: 54 hours” - Figure 7) and provide current data related to the powered device (page 010914-3, 1st col., lines 1-4; Table 1), wherein the electric motor is configured to drive an operating member to perform an operation (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 2nd para.; Table 2; Figure 3);
a plurality of monitoring devices (Figures 1-2) each arranged to receive the current data from the electrical sensor (Figures 1-5), each monitoring device including a controller (Figures 1-5) configured to process the current data and calculate performance data (pages 040914-3 – 040914-5, 2.2 Adaptive Analytical Engine for Machine PHM section; Figures 3-4) associated with the powered device as a function of the current data (e.g., “Saw speed, feed rate, current, cut number count” – Table 1), the performance data being related to load applied to the electric motor of the powered device (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 2nd para.; Table 2; Figure 3), wherein the performance data includes at least one of a number of operations (e.g., “cut number count” – Table 1), operation time (e.g., “Accu. Cutting Time: 1073 hours” – Figure 7), and average operation time (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 3rd para.);
a device management unit configured to manage the plurality of monitoring devices to transmit performance data associated with the plurality of powered devices to a remote server (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 4th para.; Figures 1-2 & 4); and
a computing device including a graphical user interface (Figure 7), the computer device receiving a user's selection associated with one of the plurality of powered devices from a list (Figure 3; Table 2) and presenting the performance data associated with the selection to the user in response via the graphical user interface (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 4th para.; Figure 7). 
Referring to claim 13, Yang et al. disclose a monitoring device (Figure 1) comprising:
a housing (Figure 1);
a current input interface supported by the housing and arranged to be electrically coupled to a current sensor (e.g., “Input”, “Speed”, “Load”, “Feed rate” – Figure 5), the current sensor being provided to sense current drawn by an electric motor of a powered device (e.g., sawing machines – Figure 5) through an alternating-current (AC) power line from a power supply (e.g., “Accu. Power Time: 54 hours” - Figure 7) and provide current data related to the powered device (page 010914-3, 1st col., lines 1-4; Table 1), wherein the electric motor is configured to drive an operating member to perform an operation (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 2nd para.; Table 2; Figure 3); and
a controller (Figures 1-5) configured to process the current data to obtain performance data associated with the powered device (pages 040914-3 – 040914-5, 2.2 Adaptive Analytical Engine for Machine PHM section; Figures 3-4), the performance data being related to load applied to the electric motor of the powered device (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 2nd para.; Table 2; Figure 3), wherein the performance data includes at least one of a number of operations (e.g., “cut number count” – Table 1), operation time (e.g., “Accu. Cutting Time: 1073 hours” – Figure 7), and average operation time (pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 3rd para.). 
As to claim 14, Yang et al. disclose a monitoring device (Figure 1), wherein the housing is mountable on the industrial machine and the current sensor comprises a clamp mounted outside an insulation sleeve of the power line (Tables 1-2; Figure 7). 
Referring to claim 15, Yang et al. disclose a monitoring device (Figure 1), configured to detect when the motor is turned ON when current draw increases from zero to a baseline value, and detect an operation cycle by the electric motor when the current draw cycles from the baseline value to an upper value and back to the baseline value (page 040914-3, 1st col., last para. to 2nd col., 1st para.; pages 040914-5 – 040914-6, 3. A Case Study Using Machining Processes: 1st – 4th para.; Figure 7). 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864